2&,i/r2-<>
                              IN THE COURT OF CRIMINAL APPEALS/*i*/»i|«»|i jsmm IAS
                                               of texas                       TREGElwED IN
                                                                             GOtmTOFCRlMINAI APPEALS
                                        NO. WR-82, 652-01                            |p Q| |f)^
                     EX PARTE DAVID ROBERT STEINER, Applicant „                                 A




                        REQUEST FOR EXTENSION OF TIME TO FILE
            ADDITIONAL           FINDINGS     OF FACT AND         CONCLUSIONS        OF LAW




TO    THE    HONORABLE         JUDGES    OF    THE   COURT      OF   CRIMINAL     APPEALS:


        Applicant,            DAVID    ROBERT    STEINER,            filed   an    application        for

post-conviction writ of habeas corpus pursuant Article 11.07 of the

Texas       Code     of    Criminal       Procedure,            collaterally         attacking        his

conviction         in     cause       number    722.        The       undersigned       trial       court

determined that Applicant is indigent and appointed Frank Lacy to

represent him for this process.

        An evidentiary hearing on this matter was conducted on April

23,   2015.        Thereafter,        Findings of Fact and Conclusions of Law were

prepared and filed with this honorable court.

        The    undersigned trial               court      did not      receive     notice      of this

honorable          court's       decision       on       this   matter.           The   trial       court


discovered         on     this    honorable      court's        website,      that      the   Court    of

Criminal Appeals entered a Per Curiam Order requiring this court to

make additional findings of fact.                          It was also discovered from the

website       that      the    Court    of    Criminal Appeals'              notice     of    this    Per

Curiam Order was returned "Return To Sender,                                 No Mail Receptacle,

                                                     1
Unable   to   Forward."       The   address   on the     notice    is   the physical

address of the undersigned trial court,               not the mailing address.

The correct mailing address for the undersigned trial court is P.O.

Drawer 1089,    Del Rio,      Texas     78841-1089.

                       Request for Extension of Time

       The trial     court   finds    that Applicant      is    still    indigent and

would like to re-appoint Mr.            Frank Lacy and conduct another fact

finding hearing consistent with this honorable court's order of

July 1, 2015.      The undersigned trial court            respectfully requests

that an additional 30 days from the September 29, 2015 deadline to

give   notice   to    the    parties,    conduct   the    hearing       and    file   the

additional findings of fact and conclusions of law as ordered.

                                           Respectfully submitted:




                                                                IERNANDEZ
                                                               District       Court
                                                         nty,    Texas